United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1746
Issued: February 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2017 appellant filed a timely appeal from an April 20, 2017 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated March 17, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 1, 2016 appellant, then a 44-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 24, 2016 she sustained a right shoulder injury
when she was assisted by a nurse while turning a patient. She did not stop work, but she began
performing limited-duty work for the employing establishment. On the reverse side of the claim
form, appellant’s immediate supervisor indicated that the nurse who assisted appellant advised
that she did not follow the employing establishment’s policies/procedures when turning the
patient.
Appellant submitted a February 1, 2016 duty status report (Form CA-17) of an attending
nurse practitioner with an illegible signature. The nurse practitioner listed the date of injury as
January 24, 2016, the mechanism of injury as positioning a heavy patient while bathing, and the
diagnosis due to injury as shoulder strain. Appellant was advised that she could return to work,
but that she should not use her right arm.
The findings of February 5, 2016 x-ray testing of appellant’s right shoulder contained an
impression of no acute fracture or dislocation.
In a February 10, 2016 letter, a workers’ compensation program manager indicated that
the employing establishment was controverting appellant’s claim for a January 24, 2016
employment injury because she did not submit sufficient medical evidence to support such an
injury.
In a February 10, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a
medical explanation as to how the reported employment incident caused or aggravated a medical
condition. It requested that appellant complete and return an attached questionnaire which posed
various questions regarding the employment incident that she believed caused or aggravated her
claimed condition. On February 10, 2016 OWCP also requested additional information from the
employing establishment.
On March 9, 2016 OWCP received a response to its February 10, 2016 development
letter to appellant in which she provided further description of the January 24, 2016 work
incident. Appellant noted that she and a coworker assisted a patient who had a bowel movement
and that they grasped opposite ends of a bedsheet upon which the patient was lying. She advised
that she felt a pinching pain in her neck, which extended down to her right hand, when she pulled
the sheet toward her. In a March 7, 2016 statement, the coworker advised that, after she and
appellant provided care to the patient on January 24, 2016, appellant began to complain of right
shoulder pain.
OWCP also received a response to its February 10, 2016 letter to the employing
establishment in which an official provided information about safety procedures for lifting and
turning patients.
Appellant submitted a February 17, 2016 duty status report (Form CA-17) of an
individual with an illegible signature who specialized in orthopedics. The individual listed the

2

date of injury as January 24, 2016, the affected body parts as neck and right shoulder, and the
diagnosis due to injury as radiculitis. Appellant was advised that she could return to light-duty
work with no lifting using her right arm.2
In a March 17, 2016 decision, OWCP denied appellant’s claim for a January 24, 2016
employment injury. It accepted that the employment incident occurred on January 24, 2016
while appellant was in the process of turning a patient, but found that she failed to submit
medical evidence establishing a causal relationship between the accepted employment incident
and a diagnosed medical condition. OWCP determined that the medical evidence submitted by
appellant did not provide sound medical rationale, based on a complete and accurate medical
history and supported by objective findings, explaining how the January 24, 2016 employment
incident caused a diagnosed medical condition.
In a February 8, 2017 letter received on March 21, 2017, appellant indicated that she was
requesting reconsideration of OWCP’s March 17, 2016 decision. She noted that she was
attaching a report which indicated that her current diagnosis was rotator cuff impingement, rather
than neck sprain, radiculitis, and shoulder sprain as previously diagnosed. Appellant advised
that, due to the new diagnosis, her physician recommended shoulder surgery to correct the
problem.
In support of her reconsideration request, appellant submitted an April 14, 2016 report
from Dr. Arnold Goldman, an attending Board-certified orthopedic surgeon. Dr. Goldman noted
that appellant presented with a chief complaint of right shoulder pain and reported that she felt
pain in her right shoulder while turning a patient she was cleaning at work on January 24, 2016.
He detailed the findings of his physical examination on April 14, 2016, noting right shoulder
pain and limited range of motion of the right shoulder and diagnosing right shoulder
impingement and rule out right rotator cuff tear. Dr. Goldman recommended sedentary work
restrictions, including lifting/carrying no more than 15 pounds and avoiding climbing, kneeling,
bending, stooping, and twisting. He indicated that he had completed a federal workers’
compensation form documenting that “the injury/condition is causally related to the accident of
[January 24, 2016].”
In a May 12, 2016 report, Dr. Goldman advised that his physical examination on that date
revealed a positive right shoulder impingement sign. He recommended work restrictions,
including lifting/carrying no more than 15 pounds, and indicated that he completed a form
allowing appellant to answer telephones, but restricting her from taking vital signs in a manner
requiring her to lift equipment or a patient’s upper extremities. In a May 12, 2016 Form CA-17,
Dr. Goldman listed the date of injury as January 24, 2016, the mechanism of injury as turning a
patient while engaged in cleaning, and the diagnosis due to injury as right shoulder rotator cuff
tear. He advised that appellant could perform sedentary work which did not require lifting more
than 10 pounds or taking vital signs.
In June 9 and July 21, 2016 reports, Dr. Goldman reported physical examination findings
and diagnosed impingement/rotator cuff arthropathy of the right shoulder and rule out right
shoulder rotator cuff tear. In his June 9, 2016 report, he recommended work restrictions,
2

Appellant also resubmitted a copy of the February 1, 2016 Form CA-17 of an attending nurse practitioner.

3

including lifting/carrying no more than 15 pounds and no taking of vital signs in a manner
requiring appellant to lift equipment or a patient’s upper extremities. In a July 21, 2016 Form
CA-17, Dr. Goldman listed the date of injury as January 24, 2016, the mechanism of injury as
turning a patient while engaged in cleaning, and the diagnosis due to injury as right shoulder
rotator cuff tear. He advised that appellant could answer telephones, but that she could not take
vital signs or lift more than 10 pounds.
In a September 1, 2016 report, Dr. Goldman noted that his physical examination revealed
that appellant continued to have limited range of motion of her right shoulder. He diagnosed
impingement/rotator cuff arthropathy of the right shoulder and continued to recommend work
restrictions. Dr. Goldman also expressed his belief that appellant would benefit from diagnostic
arthroscopy of her right shoulder. In a September 1, 2016 Form CA-17, he listed the date of
injury as January 24, 2016 and the mechanism of injury as turning a patient while engaged in
cleaning. Dr. Goldman indicated that appellant could not lift more than 10 pounds with her right
arm. On October 11, 2016 he completed another narrative report containing similar examination
findings as observed on September 1, 2016. In July 1 and November 29, 2016, and January 24
and February 21, 2017 CA-17 forms, Dr. Goldman provided the same claimed mechanism of the
alleged January 24, 2016 injury as provided in previous CA-17 forms and recommended lifting
restrictions for the right arm. In the January 24 and February 21, 2017 CA-17 forms, he listed
the diagnosis due to injury as right rotator cuff impingement.3
By decision dated April 20, 2017, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error. It found that her
request for reconsideration was untimely filed because it was filed on March 21, 2017, a date
more than one year after the issuance of its March 17, 2016 decision. OWCP noted that
appellant submitted additional evidence and argument in support of her claim, but it indicated
that this evidence/argument did not explain why the March 17, 2016 decision was improperly
decided or otherwise demonstrate clear evidence of error in that decision.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.4 When determining the one-year period for
requesting reconsideration, the last day of the period should be included unless it is a Saturday,
Sunday, or a federal holiday.5 Timeliness is determined by the document receipt date, i.e., the
“received date” in OWCP’s Integrated Federal Employees’ Compensation System.6 The Board

3

Appellant also submitted the findings of an August 19, 2016 magnetic resonance imaging (MRI) scan of her
right shoulder which contained an impression of supraspinatus tendinosis.
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
also M.A., Docket No. 13-1783 (issued January 2, 2014).
6

Federal (FECA) Procedure Manual, id. at Chapter 2.1602.4(b).

4

has found that the imposition of the one-year limitation does not constitute an abuse of
discretionary authority granted OWCP under section 8128 of FECA.7
OWCP may not deny an application for review solely because the application was
untimely filed. When an application for review is untimely filed, it must nevertheless undertake
a limited review to determine whether the application demonstrates clear evidence of error.8
OWCP’s regulations and procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit, and
must manifest on its face that OWCP committed an error. Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough to merely show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP. To
demonstrate clear evidence of error, the evidence submitted must be of sufficient probative value
to prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.10
OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
demonstrated clear evidence of error on the part of OWCP.12
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.13 As appellant’s request for
7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

9

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.1602.5(a).

10

Robert G. Burns, 57 ECAB 657 (2006).

11

Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.1602.5(a); J.S., Docket No. 16-1240 (issued
December 1, 2016).
12

See D.S., Docket No. 17-0407 (issued May 24, 2017).

13

See supra note 4.

5

reconsideration was not received by OWCP until March 21, 2017, more than one year after the
issuance of its March 17, 2016 merit decision, it was untimely filed. Consequently, she must
demonstrate clear evidence of error by OWCP in its March 17, 2016 decision.
The Board further finds that appellant has failed to demonstrate clear evidence of error on
the part of OWCP in issuing its March 17, 2016 decision.
Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its March 17, 2016 decision denying her
claim for a January 24, 2016 employment injury.14 The evidence and argument she submitted in
connection with her untimely reconsideration request did not raise a substantial question
concerning the correctness of OWCP’s March 17, 2016 decision. Appellant argued that the
medical evidence she submitted on reconsideration established her claim for a January 24, 2016
employment injury. The Board notes that this newly submitted medical evidence is similar to the
medical evidence previously submitted and considered by OWCP to be insufficient to establish
appellant’s claim for a January 24, 2016 employment injury. In reports dated between April 14,
2016 and February 21, 2017, Dr. Goldman diagnosed such right shoulder conditions as rotator
cuff impingement/arthropathy and rotator cuff tear. In his April 14, 2016 narrative report, he
indicated that he had completed a federal workers’ compensation form documenting that the
diagnosed conditions of right shoulder impingement and rule out right rotator cuff tear were
causally related to appellant’s turning of a patient on January 24, 2016.15 In other form reports,
Dr. Goldman related various right shoulder conditions to the accepted January 24, 2016
employment incident of turning a patient.16 These reports would not tend to demonstrate clear
evidence of error in OWCP’s March 17, 2016 decision because they merely provide an opinion
on causal relationship without providing necessary medical rationale in support of such an
opinion.17 Appellant did not explain how this new evidence raised a substantial question as to
the correctness of OWCP’s March 17, 2016 decision denying her claim for a January 24, 2016
employment injury.
The Board finds that appellant’s application for review does not show on its face that
OWCP committed error when it found in its March 17, 2016 decision that she failed to establish
14

See Robert G. Burns, supra note 10.

15

The record does not contain a copy of this federal workers’ compensation form.

16

In his May 12, 2016 Form CA-17, Dr. Goldman listed the date of injury as January 24, 2016, the mechanism of
injury as turning a patient while engaged in cleaning, and the diagnosis due to injury as right shoulder rotator cuff
tear. In his January 24 and February 21, 2017 CA-17 forms, he provided the same claimed mechanism of the
January 24, 2016 injury as provided in previous CA-17 forms and listed the diagnosis due to injury as right rotator
cuff impingement. Appellant also submitted medical evidence which did not contain an opinion on causal
relationship.
17

The Board has held that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how an employment activity could have caused or aggravated a medical condition. See
Y.D., Docket No. 16-1896 (issued February 10, 2017); D.R., Docket No. 16-0528 (issued August 24, 2016). In its
March 17, 2016 decision, OWCP determined that the medical evidence submitted by appellant did not provide
sound medical rationale explaining how the January 24, 2016 employment incident caused a diagnosed medical
condition.

6

an employment injury on January 24, 2016.18 As noted, clear evidence of error is intended to
represent a difficult standard.19 Because she simply reiterated her previous arguments and
submitted evidence which did not raise a substantial question as to the correctness of OWCP’s
prior decision, appellant has not met this standard in this case.20
For these reasons, OWCP properly determined that appellant’s untimely reconsideration
request failed to demonstrate clear evidence of error in its March 17, 2016 decision.21
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

18

See S.F., Docket No. 09-0270 (issued August 26, 2009).

19

See supra note 11.

20

See Robert G. Burns, supra note 10.

21

On appeal appellant asserts that she requires additional medical treatment for her right shoulder condition.
However, for the reasons explained above, but she did not show clear evidence of error in OWCP’s March 17, 2016
decision denying her claim for a January 24, 2016 employment injury.

7

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2017 decision of the Office of
Workers’ Compensation Program is affirmed.
Issued: February 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

